AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

L.G., by his mother and natural guardian, et al.
Plaintiff
Vv.
Long Beach Public Schools, et al.

Civil Action No. 2:17-cv-00453

 

Defendant

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: Kevin Richman

 

(Name of person to whom this subpoena ts directed)

of Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,

or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

 

Place: Diamond Monticeilo
16 Raceway Road .
Monticello NY 12701-1109 04/20/2020 10:00 am

Date and Time:

 

 

 

 

The deposition will be recorded by this method: _ Transcription

 

O Production: You, or your representatives, must also bring with you to the deposition the following documents,

electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material:

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date: 03/04/2020
CLERK OF COURT

7 OR ro

Signature of Clerk or Deputy Clerk ~ Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party) _Plainitffs L.G, C.G,
A.D. and E.M., by their mothers and natural guradians

Gerard Misk, gmisk@gmlawyers.net, (718) 468-0500

___ , who issues or requests this subpoena, are:

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before

trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
 

 

: Civil — No. ante :
PROOF OF SERVICE .
(This section should not be filed with the court unless required by Fed. R. Clv..P. 43,)

I reveives thig subpoena for (name of tndtvidteat and title, if any)

on (date) ~ ti - 2b

A 1 served the subpoena by Gelinas a copy to the named individual as follows:

i a He EOLA p. Vie rome. S A. 2s Zon fab, eur
Yu Ooby_{ pe eile io on Gate} ~ A) jor .

a lL returned the subpoena unexecutéd because:

 

 

 

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the taileage allowed by law, in the amount of

¢ |¢ (469 ao

My fees are $ for travel and § _ for services, for-a total of $ 6.00

 

eevee

te

I declare under peal of perjury that this information is /
- Date: 2 | ) - 2y Ait he [ A "
. . Server's signature — is

F ones piel. :

Printed name and title”

Fywahawmion Wo S5a >

Server's address

Additional information regarding attempted service, etc.:

 

 
